BUCHWALTER, P. J.
Harry Hecht in July, 1923, entered into an agreement with the S. S. Kresge Co. whereby the said Hecht agreed to assign a certain lease to the Kresge Co., a provision in said agreement being to the effect the assignor pay taxes to June 30, 1923.
Hecht did assign this lease to the Kresge Co. and received the price agreed upon for said assignment, but in Dec. 1923, when the tax became due, refused to pay same. The Kresge Co. to keep the amount from being certified delinquent which would have constituted a breach of the lease, paid same and brought this action to recover the taxes so paid.
Hecht asserted that he was willing to pay the tax from April 7, 1923, to June 30, and made tender of same, which was refused by the Kresge Co. Hamilton Common Pleas rendered judgment for the Kresge Co. Court of Appeals on error held;
1. The contract entered into between the parties was to the effect that Hecht pay the taxes to June 30, 1923.
2. Altho the contention is raised that a tax year starts, by statutee on the day proceeding the second Monday in April. It evidently was the manifest intention of the parties to this contract as construed from the contract, that Hecht pay taxes for the first half of 1923.
3. Taxes for the first half of the year will be construed as being for period between Jan. 1, and June 30.
Judgment of Common Pleas Affirmed.